Citation Nr: 0703316	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  01-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected left thumb disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.  

In March 2000, the RO denied the veteran's claim for a rating 
in excess of 10 percent for his service-connected left thumb 
disability.  The veteran disagreed with that decision, and 
this appeal ensued.  

In March 2003, the RO again denied that claim, noting that 
the veteran had failed to report for three scheduled VA 
examinations.  38 C.F.R. § 3.655 (2001).  

In September 2004, the Board of Veterans' Appeals (Board) 
denied the claim for an increased rating for the service-
connected left thumb disability.  

In June 2006, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's September 2004 decision 
and remanded the matter to the Board for further proceedings 
consistent with the Court's order.  

In his September 2004 brief to the Court, the veteran raised 
contentions to the effect that an increased rating was 
warranted for his service-connected right thumb disability 
and that an earlier effective date was warranted for his 
service-connected carpal tunnel syndrome.  

Neither of those claims has been certified to the Board on 
appeal nor have they otherwise been developed for appellate 
purposes.  

Therefore, the Board has no jurisdiction over those claims, 
and they will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  However, they are 
referred to the RO for appropriate action.  

In its June 2006 decision, the Court stated that, if the 
veteran believed that VA was arbitrarily refusing to act on 
his claim for an earlier effective date for his service-
connected carpal tunnel syndrome, he could file a petition 
for extraordinary relief.  28 U.S.C.A. § 1651a.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In its September 2004 decision, the Board found that an 
examination was necessary to substantiate the veteran's claim 
for an increased rating for his service-connected left thumb 
disability.  

The Board noted that the RO had scheduled such an examination 
for two dates in February 2004 and one date in March 2004.  
Each time, the veteran had failed to report for that 
examination.  

The Board found that the veteran had not demonstrated good 
cause for his failure to report for any of those 
examinations; therefore, it denied the veteran's claim by 
operation of law.  38 C.F.R. § 3.655 (2003).  

In its June 2006 decision, the Court found that the Board had 
failed to provide an adequate statement of reasons or bases 
for its determination that the veteran had failed to report 
for his VA examination without good cause.  

In his brief to the Court, the veteran raised contentions to 
the effect that the claim for an increased rating for his 
service-connected left thumb disability had raised an 
inferred claim of entitlement to special monthly compensation 
for that disability.  

In its June 2006 decision, the Court declined to address that 
contention but noted that, on remand, the veteran was free to 
submit additional evidence and argument on the matter and 
that the Board had to consider any evidence or argument so 
submitted.  

In light of the foregoing, this appeal is REMANDED to the RO 
for the following actions:

1.  The RO should notify the veteran of 
VA's duties to assist him in the 
development of his inferred claim for 
special monthly compensation due to the 
loss of use of his hands.  38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

2.  The RO should undertake any indicated 
development and adjudicate the issue of 
whether the veteran had good cause for 
his failure to report for VA examinations 
scheduled for February and March 2004.  
Provide reasons or bases for that 
decision.

3.  If it is found that the veteran 
failed to report for those examinations 
without good cause, inform him of the 
procedure necessary to appeal that 
decision.  

If the veteran perfects an appeal with 
respect to that decision, return that 
issue to the Board for further appellate 
action.  

4.  If it is found that the veteran had 
good cause for his failure to report for 
the previously scheduled VA examinations, 
the RO should schedule the veteran for a 
VA examination to determine the extent of 
his service-connected left thumb 
disability.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

The examiner must identify the 
manifestations of the veteran's service-
connected left thumb disability and 
distinguish them from any other left 
thumb disability(ies) found to be 
present.  

In so doing, the examiner must state 
whether the veteran's service-connected 
left thumb disability is productive of 
favorable or unfavorable ankylosis and 
whether the function of his left hand, 
such as grasping or manipulating, would 
be equally well served by an amputation 
stump with prosthesis.  If so, the 
examiner must identify the potential 
amputation site.  

The rationale for all opinions must be 
set forth in writing.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the issue of an increased rating for the 
veteran's service-connected left thumb 
disability.  In so doing, the RO should 
adjudicate the inferred issue of 
entitlement to special monthly 
compensation due to loss of use of the 
hands.  

If the benefits with respect to the issue 
of an increased rating for left thumb 
disability are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

If the issue concerning special monthly 
compensation for loss of use of the hands 
is denied, inform the veteran of the 
procedure necessary to appeal that 
decision.  If the veteran perfects an 
appeal, associate that issue with the 
current appeal.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

